Title: From George Washington to Henry Laurens, 31 May–1 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        sir.
                        Head Quarters Valley Forge May 31st[–1 June] 1778.
                    
                    I had the honor to receive your favor of the 25th Inst. by Doctor Scudder, and that of the 29th yesterday afternoon, with the inclosures and packet to which they referred.
                    I shall inform Major Lee of the New arrangement of his corps and will appoint the officers required.
                    Major Beatty is not in camp. The letter addressed to him shall be sent by the first opportunity, to Princetown, where I presume he will be found. That for Capt. Smith is already dispatched to him.
                    The enemy are yet in Philadelphia, tho’ the whole chain of information for several days past afforded grounds to beleive, that they would have evacuated it before now. I should suppose they are nearly prepared to do it, tho’ the removal of the stores & baggage of so large an army requires considerable time.
                    June 1st. I should be glad to know, in case Philadelphia is evacuated, whether any and what line of conduct is to be pursued respecting the goods that may be left. Such articles as come under the denomination of public stores will, of course, be taken by the proper officers for the  use of the States. The point on which I wish direction, is with respect to goods and merchandise—private property. I do not know whether any considerable quantity may be left; but it has been suggested, that from an expectation of the sort, there are some bringing into light their gold and silver for the purpose of buying up. If there should be cloathing suitable for the army, perhaps there might be nothing unjust in the publics taking the preference; and Congress appointing one or two, intelligent, active persons of address—acquainted with the City, and with those who have the goods, with proper powers to purchase them. Whatever measure may be thought expedient, it will ⟨be⟩ necessary to adopt it as early as possible, as t⟨he⟩ evacuation will probably take place in a short time. Robt Morris Esqe I should imagine, if the purchasing scheme is determined on, will be able to point out proper persons. Some Gentlemen have mentioned Mesrs Samuel Howel & Thomas Franklyn as well qualified, both on account of their integrity, and attachment to our cause, as from their knowledge of the City and residence in it ever since the enemy had the possession. I have the honor to be with great respect & Esteem Sir your most obt se⟨rvt⟩
                    
                        Go: Washington
                    
                    
                        P.S. I was just now honoured with your Letter of the 31st Ulto.
                    
                